DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	 The Applicant's amendments filed on November 12, 2021, were received. Claims 1 and 11-19 have been amended. Claims 2-6 have been cancelled. None of the Claims have been withdrawn from consideration or added as new. Therefore, Claims 1 and 7-20 are pending in this office action. 

3. 	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on August 12, 2021.

Information Disclosure Statement
4.	Information disclosure statement (IDS), submitted November 12, 2021, has been received and considered by the examiner. 

Claim Rejections - 35 USC § 103
5.	The rejection of Claims 1 and 7-20 under 35 U.S.C. 103 as being unpatentable over Yoshie et al. (US 2012/0135278 A1), has been overcome based on the amendments to the Claims and the arguments presented on pages 6-7 of the Remarks dated November 12, 2021.



7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claims 1 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshie et al. (US 2012/0135278 A1) in view of Winter (US 2010/0021805 A1).
With regard to Claim 1, Yoshie et al. disclose in Figures 1 and 6, an electrode slurry, called a negative electrode solution (21), comprising electrode particles (22a, 22b) and electrolyte (23) that contains active substance (considered a solvent) 
Yoshie et al. do not specifically disclose wherein based on 100pbw active substance, the electrode particles are 200-500 pbw. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use electrode particles in 200-500 pbw based on 100 pbw of active substance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 
Yoshie et al. also do not specifically disclose wherein the active substance comprises at least one of aluminum chloride, aluminum bromide, titanium chloride, cupric chloride, nickel chloride, cobaltous chloride, and zinc chloride.
Winter discloses an electrochemical system, or a flow battery, including a sealed vessel that contains in the inner volume at least one electrochemical cell, at least one metal halide electrolyte and a halogen reactant, and a flow circuit configured to deliver the metal halide electrolyte and the halogen reactant to the electrochemical cell (paragraph 0014).  Winter discloses wherein the electrolyte active substance is a metal halide electrolyte compound in an aqueous solution, such as zinc chloride, and may contain one or more additives including one or more salts of sodium or potassium (paragraph 0025).  Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use zinc chloride as the electrolyte active substance in the electrode slurry of Yoshie et al., because Winter teaches that this zinc halide is sufficiently strong and stable in its reduced form to be able to form an electrode (paragraph 0024).
With regard to Claim 7, Yoshie et al. disclose in Figures 1 and 6, wherein the electrolyte further contains solvent, which is at least one of ether (paragraph 0054). Yoshie et al. do not specifically disclose wherein in the electrolyte, the concentration of the active substance is 0.1-15 mol/L. Before the effective filing date of the invention it would have been obvious to one of ordinary skill in the art to use an active substance having a concentration of 0.1-15 mol/L in the electrolyte, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. See MPEP 2144.05. 

With regard to Claim 9, Yoshie et al. disclose in Figures 1 and 6, wherein the electrode particles are at least one of graphite, carbon powder and silicon (paragraphs 0047-0048). 
With regard to Claim 10, Yoshie et al. disclose in Figures 1 and 6, wherein the electrode particles are graphite (paragraphs 0047-0048); the average particle diameter of the electrode particles is 0.01-100 µm (paragraph 0050), which meets the claimed limitation of 1-100 µm. 
With regard to Claim 11, Yoshie et al. disclose in Figures 1 and 6, a slurry electrode, called a negative electrode solution, comprising: a bipolar plate (1), a current collector (3), and a slurry electrode reservoir, called a tank (5), configured to store electrode slurry (6); wherein, with regard to the two opposite sides of the bipolar plate (1), one side is adjacent to the current collector (3), and the other side is arranged with a slurry electrode cavity, formed by casing (4), that is open on one side, and the open side of the slurry electrode cavity (4) is covered with an ion exchange membrane, called a separator (2); an electrode slurry inlet flow channel, called a flow-in port (8a), and an electrode slurry outlet flow channel, called a flow-out port (8b), are arranged and extended between the bipolar plate (1) and the slurry electrode cavity (4), the electrode slurry inlet flow channel (8a) is connected with an outlet , called a flow-out port (9b), of 
With regard to Claim 12, Yoshie et al. disclose in Figures 1 and 6, wherein the depth H of the slurry electrode cavity, formed by casing (4), is 5mm (paragraph 0157), which meets the claimed limitation of 0.1-10mm; the volume of the slurry electrode cavity, formed by casing (4), is 20% or lower than the volume of the bipolar plate (1) (paragraph 0032), which meets the claimed limitation of 5-90% of the volume of the bipolar plate (1). 
With regard to Claim 13, Yoshie et al. disclose in Figures 1 and 6, wherein the depth H of the slurry electrode cavity, formed by casing (4), is 5mm (paragraph 0157), which meets the claimed limitation of 0.5-5mm; the volume of the slurry electrode cavity, formed by casing (4), is 20% or lower than the volume of the bipolar plate (1) (paragraph 0032), which meets the claimed limitation of 10-50% of the volume of the bipolar plate (1). 
With regard to Claim 14, Yoshie et al. disclose in Figures 1 and 6, wherein the slurry electrode cavity, formed by casing (4), is arranged with fluid channel, called a pipe (7) (paragraph 0031), which is meandering (paragraphs 0074-0075), which can be interpreted as serpentine-shaped flow channel, interdigitated flow channel, or parallel flow channels. 

With regard to Claim 16, Yoshie et al. do not specifically disclose wherein angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction is 0°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal direction is 0°-90°. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction to be 0°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal direction to be 0°- 90°, since such a modification would only involve a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 (IV). 
With regard to Claim 17, Yoshie et al. do not specifically disclose wherein angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction is 45°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal direction is 45°-90°. Before the effective filing date of the invention it would have been an obvious matter of design choice to manufacture the angle between the extension direction of the electrode slurry inlet flow channel and the horizontal direction to be 45°-90°; and angle between the extension direction of the electrode slurry outlet flow channel and the horizontal 
With regard to Claim 18, Yoshie et al. disclose in Figures 1 and 6, a redox flow battery (A), comprising a slurry electrode, called a negative electrode cell (1), an opposite electrode, called a positive electrode cell (10), and a membrane, called a separator (2), put between the slurry electrode (1) and the opposite electrode (10), wherein the slurry electrode (1) is the slurry electrode recited above (paragraphs 0031- 0035). 
With regard to Claim 19, Yoshie et al. disclose in Figures 1 and 6, wherein the opposite electrode (10) comprises a porous electrode, an opposite bipolar plate (12), an opposite current collector (14), and an electrolyte reservoir (13) configured to store opposite electrolyte that contains opposite active substance (paragraphs 0040-0042); the porous electrode is adjacent to the opposite bipolar plate (12), and the opposite bipolar plate (12) is adjacent to the opposite current collector (14); and the opposite bipolar plate (12) is arranged with electrolyte flow channels (formed from porosity), so that the opposite electrolyte (13) is in contact with the porous electrode (paragraphs 0040-0042). 
With regard to Claim 20, Yoshie et al. disclose in Figures 1 and 6, a stack, comprising the flow battery (A) recited above (paragraph 0025).

Response to Arguments
10.	Applicant’s arguments are based on the claims, as amended. However, upon further consideration, a new ground(s) of rejection is made in view of Winter (US 2010/0021805 A1). The amended claims have been addressed in the new rejection in paragraph 9 above.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 




Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARIE O'NEILL APICELLA/           Primary Examiner, Art Unit 1725